IVERS, Judge:
The appellant, widow of deceased veteran Sherdie William Allin, appeals a September 2, 1994, decision of the Board of Veteran’s Appeals (BVA or Board) denying her entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318(b)(1). Elaine S. Allin, BVA 94—14718 (Sept. 2, 1994). The Court has jurisdiction over the ease pursuant to 38 U.S.C. § 7252(a).
This ease previously came before the Court on appeal from a June 13, 1990, BVA decision in which the Board denied DIC because the appellant had not met the criteria for DIC eligibility under the existing statutes. In Allin v. Brown, 6 Vet.App. 207 (1994), the Court affirmed the BVA’s finding that there had been no clear and unmistakable error (CUE) in the VA’s May 19, 1971, rating decision which rated the veteran less than 100% disabled. The Court, however, vacated the Board’s decision and remanded the matter because the BVA had failed to provide adequate reasons and bases for rejecting the appellant’s new and material evidence.
In the pleadings submitted to the Court for this appeal, the appellant requested oral argument. The Court denies the appellant’s motion because it believes that argument will not materially assist in the disposition of this appeal. See Winslow v. Brown, 8 Vet.App. 469 (1996). For the reasons set forth below, the Court will affirm the Board’s decision denying the appellant entitlement to DIC.
I. FACTUAL BACKGROUND
The Court previously articulated the pertinent facts in this case in its initial decision issued on February 14, 1994. Allin, 6 Vet.App. at 208. To summarize briefly, the appellant claimed entitlement to DIC under 38 U.S.C. § 1318(b)(1) — a federal statute that enables surviving spouses to receive compensation if the deceased veteran was rated totally disabled for 10 or more years preceding death. See also 38 C.F.R. § 3.22(a)(2)(i) (1995). The veteran had been rated totally unemployable as a result of various medical conditions from April 1, 1972, until his death on May 30, 1981, a period of nine years and two months. R. at 259, 292. Since the veteran was not rated totally disabled for the minimum period of 10 years, the VA regional office (RO) denied the appellant’s claim for entitlement to DIC in a rating decision issued on October 19, 1981. R. at 293-94.
On her first appeal to the Board, the appellant argued that the RO committed CUE by not assigning a higher rating for the veteran’s service-connected disabilities, and an earlier effective date for total unemployability. After reviewing all of the evidence, the Board issued a decision on June 13,1990, finding that the RO had not committed CUE. R. at 441-45. On appeal, the Court affirmed the BVA’s finding but vacated the decision and remanded the matter because the Board had failed to provide an appropriate discussion of its reasons and bases for rejecting new and material evidence submitted by the appellant — namely, statements made by former POWs who had served with the veteran, *57and a medical opinion given by the veteran’s physician, Dr. John MacAllister. Allin, 6 Vet.App. at 214.
On remand, the appellant submitted additional documents to support her claim that her husband’s service-connected anxiety reaction should have been rated totally disabling from an earlier effective date. The new evidence included a letter written by the appellant’s representative, moving for reconsideration of the BVA decision (Record (R.) at 456-84); medical reports from the veteran’s physical examination dated January 1947 (R. at 518-28); clinical records dated January 26,1948 (R. at 536-43); a rating decision dated November 3, 1950 (R. at 544); and a confirmed rating decision dated December 20,1988 (R. at 545).
After reevaluating all of the evidence on remand, the Board found the evidence to be “new and material” and sufficient to reopen the appellant’s claim for DIC. The Board noted, however, that this determination was “no more than a Pyrrhic victory” because the evidence did not change the effective date for total unemployability. Allin, BVA 94-14718, at 6. In its final decision, the BVA stated:
What is really the central issue in this ease is not whether new and material evidence has been submitted to reopen the appellant’s claim, but whether there was clear and unmistakable error in a final rating decision made prior to the veteran’s death, an error which if rectified, would result in the veteran having been evaluated as totally disabled at least 10 years prior to death.
Ibid. The BVA concluded that none of the newly submitted evidence shows that the RO committed error in assigning an April 1, 1972,. effective date for total unemployability. The appellant now appeals these findings to the Court.
II. ANALYSIS

A. Law of the Case

In this appeal, the appellant restates her previous argument that the RO committed CUE by not assigning a higher rating for the veteran’s service-connected disabilities and also by not retroactively assigning total unemployability to an earlier effective date. Appellant’s Brief (Br.) at 37-42. The Court already has determined that the Board did not err in finding no CUE in the May 1971 RO decision. Allin, 6 Vet.App. at 211-13. Under the “law of the case” doctrine, questions settled on a former appeal of the same case are no longer open for review. See Johnson v. Brown, 7 Vet.App. 25, 26 (1994) (“Where a case is addressed by an appellate court, remanded, then returned to the appellate court, the ‘law of the case’ doctrine operates to preclude reconsideration of identical issues”)(citing In re United States Steel Corp., 479 F.2d 489, 493-94 (6th Cir.1973)); see also Browder v. Brown, 5 Vet.App. 268, 270 (1993). Therefore, arguments made by the appellant which directly or indirectly relate to this CUE argument need not be addressed by the Court. The Court need only adjudicate the appellant’s new arguments in this appeal and decide whether the Board complied with the Court’s earlier instruction to provide adequate reasons and bases for its rejection of the statements made by Dr. MacAllister.

B. Net Worth Statement as an NOD

The appellant argues that by submitting a VA Form 21-527, Income — Net Worth and Employment Statement (see R. at 254-55), the veteran filed a Notice of Disagreement (NOD) to the May 1971 decision and therefore, in the absence of any response to this submission from the RO, the veteran’s claim for an increased rating and total unemployability remains unadjudicated. Appellant’s Br. at 8. The Secretary argues that the Form 21-527, submitted by the veteran in February 1972, is not an NOD because it does not contain all of the requisite elements of an NOD. Specifically, the Secretary argues that it does not express dissatisfaction or disagreement with an adjudicative determination. Secretary’s Br. at 19.
Under the regulations
A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result -will constitute a Notice of Disagreement. While special wording is not *58required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination for appellate review.
38 C.F.R. § 20.201; see Strott v. Derwinski 964 F.2d 1124, 1126-27 (Fed.Cir.1992); Hamilton v. Brown, 4 Vet.App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed.Cir.1994). The submitted Form 21-527 contained no mention of the veteran’s March 1971 claim for service connection or any reference to the RO’s May 19, 1971, rating decision. The form contained the following typed statement by the veteran:
NOTE: I am hospitalized at V[eterans] Administration] H[ospital], Manchester, N.H. I believe all of my physical and mental disabilities had their start during my 3$ years as a POW in Japan, and request a careful review of my claim on this basis, as I am totally disabled.
R. at 254. This statement expresses no dissatisfaction with the RO’s May 1971 decision or a desire for appellate review. Based upon 38 C.F.R. § 20.201, there is nothing on the form which the RO could construe as being an NOD. See Stokes v. Derwinski 1 Vet.App. 201, 203 (1991) (“any communication which can ‘reasonably be construed’ as expressing dissatisfaction with a VA adjudicative determination must be considered a valid NOD”). In the absence of a statement identifying some disagreement with the May 1971 decision, the veteran’s March 1971 claim must be considered to have been finally adjudicated.
In addition, as the Secretary points out, even if the Form 21-527 were considered an NOD by this Court, the appellant would get no relief because the Court’s jurisdiction is restricted by statute to cases in which an NOD is filed on or after November 18, 1988. See Veteran’s Judicial Review Act (VJRA), Pub.L. No. 100-687 § 402, 102 Stat. 4105, 4122 (1988); Skinner v. Derwinski 1 Vet.App. 2 (1990).
C. Earlier Effective Date for Total Unemployability
The appellant also argues that, even assuming that the Form 21-527 is not a valid NOD, the April 1972 rating decision, which rates the veteran as 100% disabled, should be effective as of March 1971 because it “supervened” the May 1971 rating. Appellant’s Br. at 39. Citing 38 C.F.R. § 3.160(d), the appellant contends that the RO decision issued in May 1971 became final only after one year from the date it was issued. Ibid. She argues that the April 1972 decision, coming within the one-year period, superseded the May decision and was the final adjudication of the veteran’s March 1971 claim. Id. at 40.
The Board noted in its decision, that the April 1972 rating decision was issued after the RO had received a VA hospital summary that pertained to the veteran’s hospitalization in February and March 1972. Allin, BVA 94-14718, at 7-8. During that hospitalization, the examining physician opined that the veteran was permanently and totally disabled. Ibid.; see also R. at 256-57, 258. Under 38 C.F.R. § 3.157(b), a hospital report can be accepted as an informal claim for increased benefits. In this circumstance, the benefits sought may be paid to the claimant starting from a retroactive date corresponding to the date of the hospital report or to a date that is “one year prior to the date of receipt of the report.” 38 C.F.R. § 3.157(a). Based upon the newly submitted medical evidence, the RO chose to assign a retroactive date that corresponded to the date of the report made in February 1972. R. at 258. In light of the discretion afforded the RO under the regulations, there is no basis for the appellant’s argument that the April 1972 decision superseded the May 1971 decision or that the rating should apply retroactively to May 1971. Furthermore, this argument is essentially the same CUE claim argued previously but guised as a new theory — namely, that the April 1972 decision is CUE because the date for the veteran’s total unemployability should be retroactive to March 1971. Assuming that Russell v. Principi, 3 Vet.App. 310, 319 (1992) (en banc), permits a claimant to raise the same CUE claim on a different legal theory from one previously denied, the appellant’s new theory in this case is new in name only. The appellant’s argument still relies on her previous assertion that the May 1971 decision was not final, or in the alternative, was CUE. See Appellant’s Br. at 37-39.

*59
D. Adequate Reasons and Bases on Remand

In the previous decision, the Court directed the Board to provide an “appropriate discussion of reasons or bases for the Board’s findings.” Allin, 6 Vet.App. at 214; see also 38 U.S.C. § 7104(d)(1); Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Masors v. Derwinski, 2 Vet.App. 181, 188 (1992).
In the second BVA decision, the Board stated:
Simply put, relatively recently dated evidence, for example, from service comrades or Dr. MacAllister, which now relates that at the time of the May 1971 rating decision the veteran had additional disorders which should have been service connected, or was more impaired or disabled than then evaluated, have no bearing or impact on the decision reach[ed] by the RO in May 1971. Consequently, the additional evidence does not demonstrate an error in the May 1971 rating decision. The Board has also considered whether the unavailable medical records of John D. MacAllister, M.D., the physician who has offered testimony on the appellant’s behalf and submitted statements and who was the veteran’s VA outpatient treating physician in 1971, may be viewed as an informal claim for an increased evaluation. See 38 C.F.R. §§ 3.155, 3.157 (1993). However, Dr. MacAllister testified that he began working for the VA in June 1971 and began treating the veteran shortly thereafter. In other words, Dr. MacAllister began treating the veteran within the 10-year period prior to the veteran’s death, and for this reason[,] the Board believes that a decision can be rendered without those records.
Allin, BVA 94-14718, at 9. With this analysis, the Board has supported its finding that the evidence presented by Dr. MacAllister, though new and material, does not show that there was CUE in the May 1971 or April 1972 rating decision thereby necessitating further reconsideration of the appellant’s claim. See Johnson, supra. Under the facts presented, the only possible way the appellant can receive entitlement to DIC is by equitable relief through the Secretary. See 38 U.S.C. § 503; Darrow v. Derwinski 2 Vet.App. 303 (1992).
III. CONCLUSION
For the reasons stated, the Court AFFIRMS the September 2, 1994, BVA decision.